DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 40-75 are allowed. 
The following is an examiner's statement of reasons for allowance: The Examiner agrees with the Applicant's Remarks filed on 3/11/21. 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing the electrical box including a first plurality of ribs formed on a top wall of the five contiguous wall portions, a second plurality of ribs formed on a bottom wall of the five contiguous wall portions, and a first, a second and a third plurality of grooves formed on a contiguous three of the five wall portions, respectively, a first plurality of knockouts formed between a junction of a back end of a bottom wall and a bottom end of a back wall, wherein the junction between the bottom and back walls is rounded; and a second plurality of knockouts formed between a junction of a back end of a top wall and a top end of the back wall, wherein the junction between the top and back walls is rounded.  None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 49, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing the electrical box including a first plurality of ribs formed 
Regarding independent claim 50, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing the top wall including a top pair of substantially parallel raised ribs located adjacent to either the left side wall or the right side wall and extending from areas adjacent the top wall front edge backward toward and terminating adjacent to the back end of the top wall, the bottom wall including a bottom pair of substantially parallel raised ribs located opposite to the top pair of substantially parallel raised ribs and adjacent to either the left side wall or the right side wall and extending from areas adjacent the bottom wall front edge backward toward and terminating adjacent to the back end of the bottom wall, and a middle groove formed in either the left side wall or the right side wall and extending from the front edge of the left side of wall or the right side wall to the back end of either the left side wall or the right side wall.  None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 63, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847